Citation Nr: 0916263	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active duty from June 1975 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  During the course of this appeal, the 
Veteran relocated to California and his claims file was 
transferred to the Los Angeles, California, RO.

The issue of entitlement to service connection for a back 
disorder was most recently remanded by the Board in November 
2008.  The Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
orders and no further action is necessary in this regard.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  

The Veteran was scheduled for a Travel Board hearing in 
January 2008; however, he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2008).  Accordingly, the Veteran's request for 
a Board hearing is considered withdrawn.

The Board notes that the Veteran submitted additional 
evidence consisting of a lay statement written by T.B. in 
April 2009.  No waiver was received in connection with such 
submission.  The Board observes that the statement details 
T.B.'s observation of the Veteran's continued complaints 
regarding his back and knees.  The record is replete with 
evidence regarding the Veteran's claimed continuity of 
symptomatology with respect to his claimed disorders.  
Therefore, the Board finds that T.B.'s statement is 
duplicative of the evidence of record and, as such, the Board 
may proceed with a decision without prejudice to the Veteran.  
38 C.F.R. § 20.1304.

The issues of entitlement to service connection for right and 
left knee disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

A back disorder is not shown to be causally or etiologically 
related to any disease, injury, or incident in service, to 
include the Veteran's in-service back complaints and 
treatment, and arthritis was not manifested within one year 
of the Veteran's discharge from service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on the claim for 
VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, an April 
2004 letter, sent prior to the initial unfavorable AOJ 
decision issued in August 2004, advised the Veteran of the 
evidence and information necessary to substantiate his claim 
of entitlement to service connection for a back disorder, as 
well as his and VA's respective responsibilities in obtaining 
such evidence and information.  

The Board notes that an April 2008 letter again advised the 
Veteran of the evidence and information necessary to 
substantiate his service connection claim.  Additionally, the 
April 2008 letter as well as a March 2006 letter informed the 
Veteran of the evidence and information necessary to 
establish a disability rating and an effective date in 
accordance with Dingess/Hartman, supra.  While the March 2006 
and April 2008 letters were issued after the initial rating 
decision in August 2004, the United States Court of Appeals 
for the Federal Circuit has held that VA could cure such a 
timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the March 2006 and April 2008 letters 
were issued, the Veteran's service connection claims were 
readjudicated in the July 2008 and February 2009 supplemental 
statements of the case.  Therefore, any defect with respect 
to the timing of the VCAA notice has been cured and the Board 
finds that VA has fully complied with its duty to notify. 

Relevant to the duty to assist, the Veteran's service 
treatment records as well as private treatment records have 
been obtained and considered.  The Veteran has not identified 
any additional, outstanding records necessary to decide his 
pending appeal.  Additionally, the Veteran was provided with 
VA examinations in May 2004, April 2008, and January 2009 in 
order to adjudicate his service connection claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he injured his back during his 
military service and that he currently has a back disorder as 
a result of such injury.  Therefore, he claims that service 
connection is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that, in 
February 1985, he complained that he had pulled something in 
his back after doing heavy lifting.  He had pain in the lower 
lumbar area radiating to both lower extremities that worsened 
on movement.  It was noted that there was no prior history of 
back pain or recent trauma.  On examination, there was no 
deformity or spine tenderness.  An assessment of back pain 
with possible disc disease was noted.  The Veteran was 
instructed to rest in bed (lying flat) for three days.  In 
July 1986, the Veteran complained of back pain for one week.  
There was no radiation, paresthesia, or muscle weakness, but 
there was tenderness of the lumbosacral spine.  It was noted 
that the Veteran had a positive history for similar pain 
several years ago and had recently done heavy lifting.  An 
impression of lumbosacral strain was noted.  The Veteran was 
instructed not to do heavy lifting or physical training for 
five days.  The remainder of his service treatment records 
are negative for complaints, treatment, or diagnoses 
referable to his back.

A May 2004 VA examination shows diagnoses of a history of 
lumbosacral sprains and lumbar degenerative joint disease.  
An April 2008 VA examination reflects a diagnosis of 
mechanical back pain.  A January 2009 VA examination reveals 
a diagnosis of lumbar spine multilevel mild-to-moderate 
degenerative disc disease.  At each VA examination, the 
Veteran reported that he re-injured his back in 1997 when he 
was loading a trailer with 40lbs. boxes and that such 
resulted in a torn ligament and herniated disc.  Lay 
statements from the Veteran's friend and his spouse reflect 
that he has suffered from back pain since his military 
service.  

The Board has first considered whether service connection is 
warranted for lumbar degenerative joint disease on a 
presumptive basis.  However, the record fails to show that 
the Veteran manifested arthritis to a degree of 10 percent 
within the one year following his service discharge in 
December 1986.  Rather, the first diagnosis of lumbar 
degenerative joint disease is dated in May 2004.  As such, 
presumptive service connection is not warranted for 
arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Additionally, service connection for a back disorder is not 
warranted on a direct basis.  In this regard, the Veteran's 
current back disorder, variously diagnosed, is not shown to 
be causally or etiologically related to any disease, injury, 
or incident in service, to include his in-service complaints 
and treatment.  In this regard, the January 2009 VA examiner 
opined that, due to the lack of documented complaints of 
symptomatology between 1985 and the Veteran's apparent re-
injury in 1997, the disability was probably not related to 
the in-service event.  As such, the examiner concluded that 
it was not likely associated.  The Board notes that the 
Veteran has stated that he has not sought treatment for his 
back since service as he could not afford it.  However, the 
Board may consider and weigh the lack of contemporaneous 
medical records against a Veteran's lay evidence.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  
Therefore, while the January 2009 VA examiner based his 
opinion in part on the lack of contemporaneous medical 
records, the Board places great weight on such opinion 
because it was proffered after a review of the Veteran's 
service treatment records, the Veteran's report of continuity 
of symptomatology, and a physical examination. 

Therefore, the evidence of a nexus or link between the 
Veteran's back disorder and his military service is limited 
to his friend's, his spouse's, and his own statements.  While 
the Veteran and other lay individuals are competent to 
testify as to observable symptomatology of an injury or 
illness, such as back pain, as well as an observable event, 
such as a back injury, they are not competent or qualified, 
as laypeople, to render an opinion concerning medical 
causation.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, 
where the determinative issue is one of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 
supra.  Absent competent evidence of a causal nexus between 
the Veteran's back disorder and his military service, he is 
not entitled to service connection for such disorder.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a back disorder.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a back disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for right 
and left knee disorders.  He contends that his current right 
and left knee disorders are directly related to his 
complaints and treatment for knee conditions during service.

When this case was previously before the Board in March 2008, 
it was remanded for the Veteran to be afforded an appropriate 
VA examination to determine the nature and etiology of his 
lumbar spine and right and left knee disorders.  Pursuant to 
the Board's remand, the Veteran was afforded a VA examination 
in April 2008.  The examiner diagnosed mechanical back pain 
and an essentially negative examination of the knees 
bilaterally.  However, the examiner failed to render and 
opinion on the etiology of the Veteran's current lumbar spine 
and right and left knee disorders.  

As such, in November 2008, the Board again remanded the 
Veteran's claims of entitlement to service connection for 
back and bilateral knee disorders so as to afford him another 
VA examination in order to determine the etiology of such 
claimed disorders.  In January 2009, the Veteran was afforded 
a VA examination.  The examiner noted the Veteran's 
complaints of low back pain and conducted a physical 
examination, with X-rays, of the back.  In conducting such 
examination, the examiner noted findings relevant to a 
neurological evaluation of the Veteran's bilateral lower 
extremities.  The examiner diagnosed lumbar spine multilevel 
mild-to-moderate degenerative disc disease and opined that, 
"due to the lack of documented complaints of symptomatology 
between 1985 and his apparent re-injury in 1997, the 
disability is probably not related to the in-service 
events."  

While the RO readjudicated all of the Veteran's claims and 
cited to the January 2009 opinion as relevant to his claimed 
knee disorders as well as his back disorder, it is clear that 
the January 2009 VA examiner did not fully examine the 
Veteran's knees, nor did he offer an opinion on the etiology 
of such disorders.  In this regard, while the January 2009 
opinion is ambiguous with regard to which "disability" is 
being discussed, the facts of the case make it clear that 
such opinion is relevant only to the Veteran's back disorder.  
Specifically, in taking the Veteran's history, the examiner 
noted events relevant only to his back and couched his 
opinion in terms of those events.  In this regard, the Board 
notes that the Veteran had sought treatment in service in 
1985 for back complaints when he twisted it while loading 
baggage and re-injured his back in 1997 when loading a 
trailer.  The examiner specifically references both the 1985 
in-service injury and the 1997 re-injury.  Pertinent to the 
Veteran's claimed knee disorders, he sought treatment during 
service on multiple occasions in 1980 and 1983, rather than 
1985.  Additionally, the January 2009 examiner made no 
diagnosis or findings relevant to the Veteran's bilateral 
knees.  The Board also notes that, in an April 2009 
statement, the Veteran reported that the January 2009 VA 
examiner only examined his back and not his knees.

The Board notes that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the claims must be remanded for an opinion to be 
obtained regarding the etiology of the Veteran's current 
right and left knee disorders.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a medical opinion to be 
provided by an appropriate physician.  The 
claims folder should be made available to 
and reviewed by the physician.  The 
physician should provide an opinion as to 
whether it is less likely than not (less 
than a 50 percent probability), at least as 
likely as not (a 50 percent or greater 
probability), or more likely than not 
(greater than 50 percent probability) that 
the Veteran's right and/or left knee 
disorders are related to service, and 
particularly, to the Veteran's in-service 
treatment for knee pain.  The rationale for 
all opinions expressed should be provided 
in a report.  In doing so, the examiner 
must acknowledge and discuss the Veteran's 
report of a continuity of symptomatology.  
If the physician determines that a physical 
examination is necessary in order to 
provide the requested opinion, such 
examination should be scheduled.

2.  After completing any development as 
may be indicated by any response received 
as a consequence of the actions taken in 
the preceding paragraphs, the Veteran's 
claims should be readjudicated based on 
the entirety of the evidence.  If the 
claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008). 



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


